Citation Nr: 0327194	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-24 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for left hip 
disability, secondary to a service-connected left knee 
disability.

3.  Entitlement to service connection for a right hip 
disability secondary to a service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that denied entitlement to an 
increased rating for the left knee disability, and 
entitlement to service connection for left and right hip and 
right knee disabilities.  The RO also determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for aseptic necrosis of the left hip 
and osteoarthritis of the right knee.

The veteran testified before the undersigned Board Member in 
May 2002.

In September 2002, the Board adjudicated various claims on 
appeal, reopened a claim of service connection for the right 
knee, and undertook additional development of the remaining 
issues that are shown on page 1 of this decision.  On May 1, 
2003, however, the regulation that had authorized the Board 
to develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
decision herein is based in part on evidence developed by the 
Board pursuant to the invalidated regulation.  Under certain 
circumstances, this would require a remand to the RO for 
initial consideration of the evidence obtained by the Board 
because the veteran has not waived his right to such 
consideration; however, because the decision below is fully 
favorable to the veteran, no unfair prejudice will result 
from the Board's handling of the matters on appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The current right knee disability (osteochondromatosis 
and arthritis of the right knee with arthroplasty and painful 
limitation of motion) is etiologically related to active 
service.

2.  The current bilateral hip disabilities (osteoarthritis 
and avascular necrosis) are etiologically related to service-
connected disability.


CONCLUSIONS OF LAW

1.  Right knee osteochondromatosis and arthritis with 
arthroplasty and painful limitation of motion was incurred in 
active service.  38 U.S.C.A. § 1110, 1112, 1137 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Osteoarthritis and avascular necrosis of each hip were 
aggravated by service-connected disability.  38 U.S.C.A. § 
1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

An August 1943 enlistment examination report reflects no 
relevant abnormality and indicates that no musculoskeletal 
defect was found.  A September 1943 service medical record 
(SMR) reflects a complaint of right knee pain.  The veteran 
apparently reported a two-year history of right knee pain at 
that time.  The examiner noted some soft tissue swelling but 
no limitation of motion.  The diagnosis was questionable 
traumatic arthritis.  The report notes that this was not line 
of duty, it had existed prior to entry.  Other SMRs reflect 
left knee injury and treatment, including a hospitalization 
for the left knee, but no other right knee complaint nor any 
hip complaint.  A September 1945 separation examination 
report reflects no musculoskeletal defect.  The veteran 
underwent another separation examination in March 1947, at 
which time no musculoskeletal defect was found.  

In December 1951, the RO established service connection for 
left knee osteochondromatosis.  A 30 percent disability 
rating has been in effect for traumatic osteoarthritis of the 
left knee since 1973.  

In August 1999, the veteran requested service connection for 
the right knee and for both hips.  

In November 1999, the veteran submitted a letter from Rhett 
Rudolph, M.D., who noted that the veteran had injured both 
knees during active service and felt that current 
disabilities of both knees were likely directly related to 
in-service injuries.  In another short note, the doctor 
opined, "but certainly both legs could be succumbing to the 
wear and tear of these joints secondary to original 
injuries."  

According to a February 2000 VA orthopedic examination 
report, the examiner reviewed the claims file.  The veteran 
complained of bilateral hip and left knee pain.  The examiner 
noted left knee arthritis and bilateral hip arthritis with a 
left hip replacement in 1984.  Both hips had marked 
limitation of motion.  The examiner noted that there was no 
leg shortening.  The diagnoses were osteoarthritis of both 
hips; postoperative total hip replacement on the left; and, 
avascular necrosis of the right hip.  No right knee diagnosis 
was offered.  No opinion on the etiology of either hip 
disability was offered.  

In June 2000, the RO found the claims for service connection 
for the left hip, right hip, and right leg to be not well 
grounded.

The RO sent a letter to the veteran in March 2001 notifying 
him of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).

A March 2001 VA examination report indicates that the 
examiner reviewed the claims file.  The veteran was in a 
wheelchair.  The left knee diagnosis was injury with 
degenerative arthritis of the left knee with deformity and 
painful limited motion.  The right knee diagnosis was history 
of osteochondromatosis and arthritis of the right knee with 
arthroplasty and painful limitation of motion.  Both hips 
were given a diagnosis of avascular necrosis.  The examiner 
stated that it was not believed that it is likely that the 
right knee condition was caused or aggravated over time by 
the left knee.  The examiner opined that it was not "more 
likely" that the left knee caused the left hip condition, 
and that it was "less likely" that the left knee caused the 
right hip condition.  

In May 2002, the veteran testified before the undersigned 
member of the Board that his left leg was presently shorter 
than the right leg, which made him walk more sideways.  The 
shortness was due mostly to the fact that the left leg did 
not fully extend to the straight position.  At the hearing, 
his son testified that one thing has simply led to another.  

In a September 2002 decision, the Board deferred the issues 
currently on appeal pending additional development.  The 
Board requested that the veteran be re-examined and that the 
examiner address the etiology of present disabilities of the 
right knee and both hips.  

The veteran underwent an additional compensation and pension 
examination in July 2003.  The examiner had this to say:

It is my determination that the knee problems 
certainly started with the injuries while he was 
in the service, but the hip overuse arthritis has 
developed as a result of this, and unfortunately, 
this man apparently has formed such significant 
amount of osteophytes and heterotropic [sic] bone 
that he really is not much of a surgical candidate 
for either of the lower extremities, and it will 
not improve.  With respect to all of these joints, 
I would say that it is very likely that the 
etiology is indeed related to the original 
injuries sustained during this veteran's period of 
service.


II.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Concerning the right knee, the current medical diagnoses are 
osteochondromatosis and arthritis of the right knee with 
arthroplasty and painful limitation of motion.  Three medical 
opinions addressing the etiology have been submitted.  Two of 
those opinions tend to relate the current right knee 
diagnoses to injury during active service.  The remaining 
medical opinion controverts that etiology, but offers no 
alternative theory of causation.  Each opinion appears to be 
based on correct facts, however.  Weighing these medical 
opinions, the Board finds that they favor service connection 
on a direct basis.  38 C.F.R. § 3.303(d).  Thus, service 
connection for right knee disability is granted.  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a non-service-connected 
disorder is proximately due to or the result of a service- 
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Diagnoses of osteoarthritis and of avascular necrosis have 
been given for each hip.  In March 2001, a VA physician 
opined that it was not "more likely" that the left hip 
condition was caused by the service-connected left knee and 
that it was "less likely" that the right hip condition was 
caused by the left knee.  These opinions are disputed by the 
July 2003 VA examiner who feels that hip overuse arthritis 
has "certainly" developed as a result of knee problems.  
Unfortunately, the veteran's personal opinion in the matter 
cannot be used, as he is not a trained medical professional.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Weighing the opposing medical opinions, the Board finds the 
evidence to be in relative equipoise on the issue of 
secondary service connection for the hips.  Where the 
evidence is in relative equipoise, the benefit of the doubt 
is accorded the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Thus, 
service connection for bilateral hip osteoarthritis and of 
avascular necrosis, on a secondary basis, is granted.  


ORDER

1.  Entitlement to service connection for right knee 
disability is granted.

2.  Entitlement to service connection on a secondary basis 
for right hip disability is granted.

3.  Entitlement to service connection on a secondary basis 
for left hip disability is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



